      Case 5:20-cv-01206-RDP-HNJ Document 12 Filed 02/09/21 Page 1 of 1                                FILED
                                                                                              2021 Feb-09 PM 12:09
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                             NORTHEASTERN DIVISION
 CALEB D. ALEXANDER,                             }
                                                 }
        Plaintiff,                               }
                                                 }
 v.                                              }    Case No.: 5:20-cv-01206-RDP-HNJ
                                                 }
 MATT GENTRY, Sheriff, et al.,                   }
                                                 }
        Defendants.                              }


                                 MEMORANDUM OPINION


       On January 20, 2021, the Magistrate Judge’s Report and Recommendation was entered,

and the parties were allowed fourteen (14) days in which to file objections to the recommendations

made by the Magistrate Judge. (Doc. # 11). No objections were filed.

       After careful consideration of the record in this case and the Magistrate Judge’s Report and

Recommendation, the court hereby ADOPTS the Report of the Magistrate Judge. The court

further ACCEPTS the recommendations of the Magistrate Judge that this action be dismissed

without prejudice.

       A separate order in accordance with the Memorandum Opinion will be entered.

       DONE and ORDERED this February 9, 2021.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE
